     Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

HUNTER MCFARLAND                                §
    Plaintiff,                                  §
v.                                              §
                                                §                         C.A. NO.: 6:21-cv-317
NEW PRIME, INC. and                             §
WILLIAM CHARLES MCCAMMON                        §
     Defendants                                 §

                         INDEX OF STATE COURT DOCUMENTS

     TAB                               DOCUMENT                                  DATE
      1          Plaintiff’s Original Petition                                March 1, 2021
      2          Defendants’ Original Answer                                  March 26, 2021
      3          Defendants’ First Amended Original Answer                    March 29, 2021

*The index will be supplemented upon receipt of the state court’s complete file.




INDEX OF STATE COURT DOCUMENTS – Solo Page
Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 2 of 20




                                                           TAB 1
Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 3 of 20
Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 4 of 20
Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 5 of 20
Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 6 of 20
Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 7 of 20
Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 8 of 20
Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 9 of 20
Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 10 of 20
     Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 11 of 20
                                                             FILED
                                                                                 MCLENNAN COUNTY
                                                                                 3/26/2021 11:04 AM
                                                                                 JON R. GIMBLE
                                                                                 DISTRICT CLERK
                                                                                      Rosa Perez

                                   CAUSE NO.: 2021-495-3

HUNTER MCFARLAND,                               §                   IN THE DISTRICT COURT OF
    Plaintiff,                                  §
                                                §
v.                                              §                      74th JUDICIAL DISTRICT
                                                §
NEW PRIME, INC.                                 §
and WILLIAM CHARLES MCCAMMON,                   §
      Defendants.                               §               MCLENNAN COUNTY, TEXAS

                           DEFENDANTS’ ORIGINAL ANSWER

       COME NOW NEW PRIME, INC. and WILLIAM CHARLES MCCAMMON

(“Defendants”) and files this Original Answer to Plaintiff’s Original Petition in the above-styled

and numbered case, and would respectfully show unto the Court the following:

                                     GENERAL DENIAL

1.     As is authorized by Rule 92 of the Texas Rules of Civil Procedure, Defendants deny each

and every, all and singular, the allegations contained in Plaintiff’s Original Petition and demands

strict proof thereof by a preponderance of the credible evidence.

                                 AFFIRMATIVE DEFENSES

2.     Defendants plead they are entitled to submission and consideration of Plaintiff’s recovery

of medical or health expenses incurred, and that said damages awarded by the jury should be

limited to the amount actually paid or incurred by on behalf of Plaintiff in accordance with

C.P.R.C. Section 41.0105 [Evidence Relating to Amount of Economic Damages].

3.     Defendants affirmatively plead that Plaintiff’s recovery of alleged damages are barred to

the extent they were caused or contributed to by Plaintiff’s failure to make reasonable efforts to

mitigate the same.




DEFENDANTS’ ORIGINAL ANSWER - Page 1



                                                                                        TAB 2
     Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 12 of 20




4.      Defendants further assert application of Texas Civil Practice & Remedies Code Section

18.091, requiring evidence related to loss of earnings, loss of earning capacity, and loss

contribution of a pecuniary value, or loss of inheritance, to be presented in the form of a net loss

after reduction for income tax payments or unpaid tax liability pursuant to any federal income tax

law. Defendants further request that the Court instruct the jury as to whether any recovery for

compensatory damages sought by the Plaintiff is subject to federal or state income taxes.

5.      Defendants asserts their rights and remedies pursuant to Chapter 41 of the TEX. CIV. PRAC.

& REM. CODE and the applicable limitation on the amount of exemplary or punitive damages

awarded to Plaintiff, if at all, by the jury in this matter. In addition, but not limited by, Defendants

would further assert that all claims for punitive damages be established by culpable acts or

omissions and proximate causation as provided in Section 41.003 and 41.001; found unanimously

by the jury as to liability and the amount of punitive damages pursuant to 41.003(d); be limited on

recovery and prejudgment interest as addressed in 41.007.

6.      Further, Defendant asserts that an award of exemplary damages would be improper because

it would be grossly excessive or arbitrary and would violate the Defendant’s right of due process

as set forth in the Fourteenth Amendment of the U.S. Constitution and Texas Constitution Article

I, Section 19.

7.      Pleading further, Defendant asserts that an award of exemplary damages would be

improper because: (1) any such award would be too great when compared with the degree of

reprehensibility of Defendant’s alleged misconduct; (2) the disparity between any such award and

the harm allegedly suffered by Plaintiff would be too great; and (3) the difference between any

such award and any civil penalties, whether authorized or imposed, would be too great.




DEFENDANTS’ ORIGINAL ANSWER - Page 2
      Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 13 of 20




8.      Defendants plead further that an award of exemplary damages would be improper because

it would be a windfall that exceeds Plaintiff’s right to a remedy for Plaintiff’s injury by due course

of law, as set forth in Texas Constitution Article I, Section 13.

9.      Additionally, an award of exemplary damages would be improper because it would be

wholly or partly compensatory and would constitute a double recovery by Plaintiff for the same

alleged damages.

10.     An award of exemplary damages would be improper because it would violate the

proscription against excessive fines in the Eighth Amendment of the U.S. Constitution and Texas

Constitution Article I, Section 13.

11.     An award of exemplary damages would be improper if based upon the “preponderance of

evidence” standard of proof. Due process requires that exemplary damages be proved beyond a

reasonable doubt, or in the alternative, by clear and convincing evidence. TEX. CIV. PRAC. & REM.

CODE ANN. § 41.003.

12.     An award of exemplary damages would be improper without procedural safeguards greater

than those afforded by the Texas Rules of Civil Procedure and the Texas Civil Practice and

Remedies Code because exemplary damages are quasi-criminal in nature, and Defendants are

entitled to all those protections and safeguards guaranteed by the Fifth, Eighth and Fourteenth

Amendments of the U.S. Constitution.

13.     Defendants would show that Texas law places a limitation or “cap” on the exemplary

damages or statutory damages which Plaintiff seeks. Plaintiff’s claims for punitive damages are

limited to: (1)(a) two times the amount of economic damages, plus (b) an amount equal to any

non-economic damages, not to exceed $750,000; or (2) $200,000, whichever is greater. TEX. CIV.

PRAC. & REM. CODE ANN. § 41.008(b).




DEFENDANTS’ ORIGINAL ANSWER - Page 3
      Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 14 of 20




14.     Defendants would also show this Court that even if Plaintiff is entitled to an award of

exemplary damages, which Defendants deny, any such award must be limited to a single-digit

multiplier of actual or compensatory damages in order to comport with the requirements of the

Fifth, Eighth, and Fourteenth Amendments of the U.S. Constitution, and Texas Constitution

Article I, Sections 3, 13 and 19.

15.     An award of exemplary damages in excess of a fraction of Defendant’s net worth would

be improper because it would violate Defendant’s right of due process as set forth in the Fourteenth

Amendment of the U.S. Constitution and Texas Constitution Article I, Section 19, the Eighth

Amendment of the U.S. Constitution and Texas Constitution Article I, Section 19, and Chapter 41

of the TEX. CIV. PRAC. & REM. CODE.

                                              PRAYER

        WHEREFORE, Defendants pray for a take nothing judgment, for all costs and for such

other and further relief, general or special, at law or in equity, to which Defendants may be entitled.

                                       Respectfully Submitted,

                                       GAUNTT, KOEN, BINNEY & KIDD, L.L.P.

                                              /s/ Robert J. Collins
                                       KARL W. KOEN
                                       State Bar No.: 11652275
                                       Karl.Koen@gkbklaw.com

                                       ROBERT J. COLLINS
                                       State Bar No.: 24031970
                                       Robert.Collins@gkbklaw.com

                                       14643 Dallas Pkwy., Suite 500
                                       Dallas, Texas 75254
                                       (972) 630-4620
                                       (972) 630-4669 - Fax

                                       ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ ORIGINAL ANSWER - Page 4
   Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 15 of 20




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was forwarded to

all of record pursuant to the Texas Rules of Civil Procedure, as indicated below, on this the 26th

day of March, 2021.

Via ProDoc
Mr. Derrel Luce
Mr. Brandon Luce
4600 Bosque Blvd.
Waco, Texas 76710
                                                 /s/ Robert J. Collins
                                             ROBERT J. COLLINS




DEFENDANTS’ ORIGINAL ANSWER - Page 5
     Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 16 of 20
                                                             FILED
                                                                                 MCLENNAN COUNTY
                                                                                 3/29/2021 9:00 AM
                                                                                 JON R. GIMBLE
                                                                                 DISTRICT CLERK
                                                                                      Rosa Perez

                                   CAUSE NO.: 2021-495-3

HUNTER MCFARLAND,                               §                   IN THE DISTRICT COURT OF
    Plaintiff,                                  §
                                                §
v.                                              §                      74th JUDICIAL DISTRICT
                                                §
NEW PRIME, INC.                                 §
and WILLIAM CHARLES MCCAMMON,                   §
      Defendants.                               §               MCLENNAN COUNTY, TEXAS

                DEFENDANTS’ FIRST AMENDED ORIGINAL ANSWER

       COME NOW NEW PRIME, INC. and WILLIAM CHARLES MCCAMMON

(“Defendants”) and files this First Amended Original Answer to Plaintiff’s Original Petition in the

above-styled and numbered case, and would respectfully show unto the Court the following:

                                     GENERAL DENIAL

1.     As is authorized by Rule 92 of the Texas Rules of Civil Procedure, Defendants deny each

and every, all and singular, the allegations contained in Plaintiff’s Original Petition and demands

strict proof thereof by a preponderance of the credible evidence.

                                 AFFIRMATIVE DEFENSES

2.     Defendants plead they are entitled to submission and consideration of Plaintiff’s recovery

of medical or health expenses incurred, and that said damages awarded by the jury should be

limited to the amount actually paid or incurred by on behalf of Plaintiff in accordance with

C.P.R.C. Section 41.0105 [Evidence Relating to Amount of Economic Damages].

3.     Defendants affirmatively plead that Plaintiff’s recovery of alleged damages are barred to

the extent they were caused or contributed to by Plaintiff’s failure to make reasonable efforts to

mitigate the same.




DEFENDANTS’ FIRST AMENDED ORIGINAL ANSWER - Page 1



                                                                                           TAB 3
     Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 17 of 20




4.      Defendants further assert application of Texas Civil Practice & Remedies Code Section

18.091, requiring evidence related to loss of earnings, loss of earning capacity, and loss

contribution of a pecuniary value, or loss of inheritance, to be presented in the form of a net loss

after reduction for income tax payments or unpaid tax liability pursuant to any federal income tax

law. Defendants further request that the Court instruct the jury as to whether any recovery for

compensatory damages sought by the Plaintiff is subject to federal or state income taxes.

5.      Defendants asserts their rights and remedies pursuant to Chapter 41 of the TEX. CIV. PRAC.

& REM. CODE and the applicable limitation on the amount of exemplary or punitive damages

awarded to Plaintiff, if at all, by the jury in this matter. In addition, but not limited by, Defendants

would further assert that all claims for punitive damages be established by culpable acts or

omissions and proximate causation as provided in Section 41.003 and 41.001; found unanimously

by the jury as to liability and the amount of punitive damages pursuant to 41.003(d); be limited on

recovery and prejudgment interest as addressed in 41.007.

6.      Further, Defendant asserts that an award of exemplary damages would be improper because

it would be grossly excessive or arbitrary and would violate the Defendant’s right of due process

as set forth in the Fourteenth Amendment of the U.S. Constitution and Texas Constitution Article

I, Section 19.

7.      Pleading further, Defendant asserts that an award of exemplary damages would be

improper because: (1) any such award would be too great when compared with the degree of

reprehensibility of Defendant’s alleged misconduct; (2) the disparity between any such award and

the harm allegedly suffered by Plaintiff would be too great; and (3) the difference between any

such award and any civil penalties, whether authorized or imposed, would be too great.




DEFENDANTS’ FIRST AMENDED ORIGINAL ANSWER - Page 2
      Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 18 of 20




8.      Defendants plead further that an award of exemplary damages would be improper because

it would be a windfall that exceeds Plaintiff’s right to a remedy for Plaintiff’s injury by due course

of law, as set forth in Texas Constitution Article I, Section 13.

9.      Additionally, an award of exemplary damages would be improper because it would be

wholly or partly compensatory and would constitute a double recovery by Plaintiff for the same

alleged damages.

10.     An award of exemplary damages would be improper because it would violate the

proscription against excessive fines in the Eighth Amendment of the U.S. Constitution and Texas

Constitution Article I, Section 13.

11.     An award of exemplary damages would be improper if based upon the “preponderance of

evidence” standard of proof. Due process requires that exemplary damages be proved beyond a

reasonable doubt, or in the alternative, by clear and convincing evidence. TEX. CIV. PRAC. & REM.

CODE ANN. § 41.003.

12.     An award of exemplary damages would be improper without procedural safeguards greater

than those afforded by the Texas Rules of Civil Procedure and the Texas Civil Practice and

Remedies Code because exemplary damages are quasi-criminal in nature, and Defendants are

entitled to all those protections and safeguards guaranteed by the Fifth, Eighth and Fourteenth

Amendments of the U.S. Constitution.

13.     Defendants would show that Texas law places a limitation or “cap” on the exemplary

damages or statutory damages which Plaintiff seeks. Plaintiff’s claims for punitive damages are

limited to: (1)(a) two times the amount of economic damages, plus (b) an amount equal to any

non-economic damages, not to exceed $750,000; or (2) $200,000, whichever is greater. TEX. CIV.

PRAC. & REM. CODE ANN. § 41.008(b).




DEFENDANTS’ FIRST AMENDED ORIGINAL ANSWER - Page 3
      Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 19 of 20




14.     Defendants would also show this Court that even if Plaintiff is entitled to an award of

exemplary damages, which Defendants deny, any such award must be limited to a single-digit

multiplier of actual or compensatory damages in order to comport with the requirements of the

Fifth, Eighth, and Fourteenth Amendments of the U.S. Constitution, and Texas Constitution

Article I, Sections 3, 13 and 19.

15.     An award of exemplary damages in excess of a fraction of Defendant’s net worth would

be improper because it would violate Defendant’s right of due process as set forth in the Fourteenth

Amendment of the U.S. Constitution and Texas Constitution Article I, Section 19, the Eighth

Amendment of the U.S. Constitution and Texas Constitution Article I, Section 19, and Chapter 41

of the TEX. CIV. PRAC. & REM. CODE.

16.     Defendants plead that Plaintiff’s own acts and/or omissions contributed to the incident and

Plaintiff’s injuries, if any. Defendants, therefore, invoke the doctrine of contributory negligence

and proportionate responsibility.

                                              PRAYER

        WHEREFORE, Defendants pray for a take nothing judgment, for all costs and for such

other and further relief, general or special, at law or in equity, to which Defendants may be entitled.




DEFENDANTS’ FIRST AMENDED ORIGINAL ANSWER - Page 4
   Case 6:21-cv-00317-ADA-JCM Document 1-3 Filed 03/31/21 Page 20 of 20




                                     Respectfully Submitted,

                                     GAUNTT, KOEN, BINNEY & KIDD, L.L.P.

                                            /s/ Robert J. Collins
                                     KARL W. KOEN
                                     State Bar No.: 11652275
                                     Karl.Koen@gkbklaw.com

                                     ROBERT J. COLLINS
                                     State Bar No.: 24031970
                                     Robert.Collins@gkbklaw.com

                                     14643 Dallas Pkwy., Suite 500
                                     Dallas, Texas 75254
                                     (972) 630-4620
                                     (972) 630-4669 - Fax

                                     ATTORNEYS FOR DEFENDANTS

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was forwarded to

all of record pursuant to the Texas Rules of Civil Procedure, as indicated below, on this the 29th

day of March, 2021.

Via ProDoc
Mr. Derrel Luce
Mr. Brandon Luce
4600 Bosque Blvd.
Waco, Texas 76710
                                                 /s/ Robert J. Collins
                                             ROBERT J. COLLINS




DEFENDANTS’ FIRST AMENDED ORIGINAL ANSWER - Page 5
